Citation Nr: 0115862	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  96-18 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for dysthymic disorder, somatization disorder with history of 
anxiety, depression, adjustment disorder and dependent 
traits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel







INTRODUCTION

The veteran served on active duty from June 27, 1974 to April 
23, 1984, and from December 21, 1984 to April 29, 1995.

The current appeal arose from an initial February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The RO granted 
entitlement to service connection for dysthymic disorder, 
somatization disorder with history of anxiety, depression, 
adjustment disorder and dependent traits evaluated as 50 
percent disabling effective April 30, 1995, date of claim.

In July 1996 the RO granted entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU) effective from April 30, 1995.

In April and October 1999, after adjudicating other issues 
then pending on appeal, the Board of Veterans' Appeals 
(Board) remanded the claim of entitlement to an initial 
evaluation in excess of 50 percent for the service-connected 
psychiatric disability to the RO for due process purposes, 
and for additional development and adjudicative action.

The RO affirmed the determination previously entered in April 
and August 2000.

In October 2000 the RO adjudicated several claims, none of 
which has been the subject of a notice of disagreement from 
the veteran.  The October 2000 determinations are therefore 
not considered part of the current appellate review.

The case has been returned to the Board for further appellate 
review.



FINDING OF FACT

Dysthymic disorder, somatization disorder with history of 
anxiety, depression, adjustment disorder and dependent traits 
has been productive of not more than severe social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for 
dysthymic disorder, somatization disorder with history of 
anxiety, depression, adjustment disorder and dependent traits 
have been met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed a claim of entitlement to service 
connection for a psychiatric disorder on April 30, 1995.

A November 1995 VA general medical examination report shows 
that on mental status examination the veteran was described 
as a pleasant individual.  He stated that he was very 
anxious.  He was oriented times three.  He did mathematical 
calculations and interpreted proverbs accurately.  He denied 
hallucinations, delusions or other signs of psychosis.  
Intelligence was average.  Judgment was intact.  Affect was 
anxious and depressed.  

The examiner's summary revealed that the veteran had had 
anxiety and depression type symptomatology throughout much of 
his military career.  He was also noted to have physical 
illnesses.  It was noted that he had been diagnosed as having 
a somatization problem by doctors who had followed him in the 
military.  It was noted that he continued to have such 
problems and that he was becoming agoraphobic, finding it 
very difficult to leave his house because of increased 
anxiety.  Diagnosis was dysthymic disorder with elements of 
anxiety and somatization, chronic, moderately severe.

VA outpatient medical records reflect regular treatment 
sessions at the mental health clinic between April 1996 and 
January 2000 for ongoing symptoms of depression, anxiety, 
lethargy, irritability, restlessness, isolation tendencies 
and paranoid cognitions.  It was noted that the veteran 
attended college classes.  Driving his car gave him a sense 
of freedom.  At times he visited family in the Philippines.

A February 1997 VA psychiatric examination report shows that 
since the last examination, the veteran had not worked.  He 
reported taking the examination for employment with the 
United States Post Office and that he did well.  He could not 
take the job because he did not believe he could sustain the 
demands of employment.  He could have worked at the Post 
Office if he had chosen to do so.  

The examiner noted that the lack of desire for vocational 
functioning appeared complicated by the veteran's 
acknowledgment that he was a compulsive gambler.  The extent 
to which his gambling interfered with his vocational 
functioning was unclear.  However, it did appear to 
exacerbate his level of anxiety and depression.

The veteran's primary complaint was that of depression.  He 
reported that he did not like himself and had had severe 
depression since 1985.  He denied any intent to commit 
suicide, although he acknowledged suicidal ideation.  His 
depression appeared to center around a lack of interest in 
pleasurable activities except for gambling.

The veteran also complained of anxiety.  He reported feeling 
tense and anxious most of the time.  He tended to avoid all 
kinds of social functions, including family gatherings.  He 
felt tense in large crowds and would not go into large crowds 
unless they were in a gambling casino.

On mental status examination the veteran was cooperative.  He 
was described as quiet.  His speech was very low in tone and 
slow.  He was logical and goal directed.  He appeared 
withdrawn.  Memory was good for both recent and remote 
events.  Insight was poor.  Judgment was fair.  Intelligence 
was average.  He was oriented to time, place, and person.  
There was no evidence of hallucinations or delusions.  No 
unusual behavioral mannerisms were noted.  He was considered 
competent for handling his financial affairs.  Diagnoses were 
dysthymic disorder with somatization and anxiety and 
pathological gambling.  Global Assessment of Functioning 
(GAF) was reported as 60.  

The examiner's diagnostic analysis shows the veteran 
acknowledged that he was a compulsive gambler.  He owed more 
money than he had available.  He had tried to reduce his 
gambling.  Gambling released tension but impaired his family 
relationship.  He did not desire treatment for his depression 
or anxiety.  He rejected medication and/or psychological 
counseling.  Psychological studies indicated that he was 
depressed, severely anxious, asocial, avoidant, schizoid, and 
generally focused his anxiety on somatic complaints.

A March 1999 statement from a VA psychiatrist shows the 
veteran continued to suffer from severe depression, insomnia, 
anhedonia, poor appetite, low energy levels, and feelings of 
hopelessness and suicidality.

It was noted that the veteran was severely depressed.  He had 
episodic suicidal thoughts.  He had difficulty with 
concentration and attention.  His memory was poor.  His 
judgment and insight were impaired.  Diagnoses were major 
depressive disorder, severe, and recurrent generalized 
anxiety disorder, severe.  He had severe interpersonal 
problems and severe difficulties with financial needs.  GAF 
was 40, current; 40, last year.

A February 2000 VA psychiatric examination report shows the 
veteran was married and had last worked in April 1995, when 
he was on active duty in the military.  The claims folder was 
available and reviewed by the examiner. 

It was noted as history that the veteran had been married 
since February 1978.  He had a son 21 years old, a son 17 
years old, and a son 16 years old.  He cited his marriage as 
a long term source of stress.  The relationship had been 
problematic over the years causing him to feel anxious, 
depressed, and trapped.  This had been exacerbated by the 
fact that he was currently living with his in-laws.

The veteran had been going to school for the past year and a 
half.  He reported having some problems due to stress.  He 
reported missing classes because of increased anxiety in the 
presence of other people, saying that he felt that they would 
evaluate him negatively and he would become embarrassed and 
humiliated.  He reported studying construction technology.  
He said that his goal was to supplement his VA income.   He 
wanted to learn how to build a house and eventually build his 
own house.  

The veteran had not worked since leaving the military.  
Before he began going to school, he had received treatment 
for a list of somatic problems.  He reported that he had been 
off antidepressants for about the past four or five months, 
and had been attempting to set up an appointment with a 
former psychiatrist at the San Jose clinic.  He denied drug 
use or having a significant legal history.

His typical day consisted of going to school between 3 and 6 
in the afternoon.  After school, he studied for other classes 
and then went to bed.  He reported going to bed past 2 
o'clock in the morning, and then getting up around 9 or 10 
o'clock.  He studied or watched TV.  He did not leave the 
room until after his in-laws had gone to work at about 2:30 
in the afternoon.  He did not cook.  His wife cooked most of 
the time, although sometimes he would cook eggs.  His wife 
worked. 

Apparently the veteran received his first mental health 
treatment in 1984.  This involved psychotherapy, but no 
medication.  He was treated while he was on active duty.  He 
had been seen at the Palo Alto VA at both the Menlo Park 
Division and through the San Jose clinic.  He had been tried 
on multiple antidepressants according to treatment notes in 
DHCP, all of which (he said) caused somatic side effects.  He 
had been in psychotherapy.  He reported that his general 
practitioner had given him an anxiolytic a month earlier. It 
was noted that he had never been an inpatient. 

The veteran reported that even if he had friends, he would 
try to avoid seeing them.  He isolated himself at home 
because of extreme social anxiety.  He was trying to make his 
marriage work.  He was attending college taking nine credits.  
His current complaints consisted of emotional difficulties, 
anxiety, and depression mixed with physical problems.  

On mental status examination the veteran was very difficult 
to interview.  He responded briefly in a mumbling voice of 
very low volume, and resisted repeated attempts to speak up.  
He sat staring straight ahead with dark glasses on and his 
arms folded.  His symptoms appeared characterological in 
origin rather than representing true depressive symptoms.  He 
was off one day on the date, but otherwise oriented.  Short 
term memory was good for three out of four items after three 
minutes.  Long term memory was superficially intact.  Serial 
7's were done slowly with one loss of concentration error.  
He denied auditory or visual hallucinations.  Affect was flat 
with some projected hostility.  

The veteran's mood was described as flat, depressed, and 
lethargic.  He denied a history of suicide attempts.  He said 
his appetite was not very good and his energy was low.  His 
interests were low.  He did not cry.  He had anhedonia.  The 
only spark of affect that he displayed in the entire 
interview was when he was describing his physical problems.  
He felt anxious in the presence of other people and easily 
overwhelmed.  He worried about finances.  He had occasional 
difficulty falling asleep, especially when he was worrying.  
Also, when he was worrying, he awakened during the night.  



The examiner noted that the veteran's worries primarily 
centered on financial problems.  He said that he had panic 
attacks; however, the examiner noted that what the veteran 
described sounded more like anxiety attacks.  During an 
anxiety attack his body stiffened and it was hard for him to 
speak or interact. 

The veteran reported that his anxiety attacks happened 
especially around people, and he stayed home to avoid this.  
He would leave the scene and isolate himself in his room or 
go to sleep.  He usually would spend a lot of time watching 
TV to forget his worries.  He was irritable around his 
children.  Proverb interpretation was described as mixed.  

The examiner recorded that there was no reason to believe 
that he would not be able to handle any benefit payments in 
his own best interests.  Diagnoses were social phobia, 
depressive disorder not otherwise specified, pathological 
gambling, partner relational problems and personality 
disorder, not otherwise specified, with avoidant and 
dependent features.  GAF was 60 with evidence of flat affect 
and occasional panic attacks.

The examiner's diagnostic opinion shows he had reviewed the 
claims folder.  The veteran had an ongoing depressive 
disorder.  He reported symptoms of anxiety as they related to 
social situations.  The examiner noted they primarily 
appeared to represent a social phobia rather than a 
generalized anxiety disorder.  

The veteran also reported anxiety and worrying about 
realistically based financial problems, and about living in a 
situation which was exceedingly stressful (with his in-laws) 
due to these financial problems.  He felt that he was forced 
into the marriage.  He also displayed some characterological, 
avoidant, and dependent traits in the interview. 


Although the veteran had previously been diagnosed with 
somatization disorder, and although the only spark of affect 
that he displayed in the interview was when he was talking 
about his physical problems, he did not concentrate on them, 
nor did they appear to be described beyond that which was 
noted in progress notes as realistically existing, so the 
examiner did not choose to diagnose him with somatization 
disorder.  

The veteran's depression continued.  This appeared to be a 
chronic depression, which was best characterized as a 
dysthymic disorder.  His gambling resulted in his being 
financially dependent on others; he continued with this 
despite loosing money and despite having related social 
problems.

The examiner recorded that all of the diagnoses stated were 
variants of those for which the veteran had been previously 
diagnosed.  He added the diagnosis of a personality disorder 
not otherwise specified because the veteran had 
characterologically based avoidant traits and dependent 
traits.  

The examiner did not believe that they were casually or 
etiologically related to his service-connected disability.  
Moreover, he could not determine the degree to which such 
disabilities for which he was service-connected contributed 
to his disability separate from his underlying 
characterological problems.  Overall GAF was estimated at 60 
with evidence of flat affect, and occasional panic attacks.


Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2000).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
depression, formerly as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996).  The RO has evaluated the 
veteran's psychiatric disability under both the prior and 
newly-revised criteria.  Where the law or regulations change 
while a case is pending, the version more favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).



Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996), in effect through November 6, 1996, a 50 percent 
disability evaluation encompassed situations where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation was to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400.  

Hence, the older rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Code 9400.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.



Under the revised criteria of Diagnostic Code 9434, effective 
from November 7, 1996 (codified at 4.130), a 50 percent 
evaluation is provided for psychiatric disability which 
encompasses a psychoneurotic disorder manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

The revised rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

The revised rating criteria permit a 100 percent rating for 
the veteran's disability where there is the following 
disability picture: Total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed.), p.32.].  GAF scores of 55 to 60 is for 
"moderate difficulty in social, occupational, or school 
functioning", as cited in Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood such as being unable 
to work.  Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

In Meeks v. West, 12 Vet. App. 352 (1999), the court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the planing meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.102, 4.3 (2000).


Analysis

Duty to Assist

There have been change sin the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000) (per curiam order).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue of entitlement to an increased 
evaluation for dysthymic disorder, somatization disorder with 
history of anxiety, depression, adjustment disorder and 
dependent traits.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  Accordingly, the Board 
finds that the veteran is not prejudiced by the Board 
entering a decision at this time since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of extensive medical records 
have been associated with the veteran's claims folder.  

They include the veteran's service medical records and VA 
outpatient mental health clinic treatment records and 
comprehensive VA psychiatric examination reports in February 
1997 and February 2000.

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim at this time.  
Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

Increased Evaluation

The record shows that the veteran filed a notice of 
disagreement with respect to the initial rating decision of 
February 1996 in which the RO granted service connection for 
dysthymic disorder, somatization disorder with history of 
anxiety, depression, adjustment disorder and dependent 
traits.  While his claim was pending substantive changes were 
made to the schedular criteria for evaluating mental 
disorders, including anxiety neurosis, effective November 7, 
1996.  

Where the law or regulations change while a case is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, the revised 
regulations are not lawfully effective prior to the effective 
date of the legislation.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 465 (1997); VAOPGCPREC 3-2000.

Significantly, the Board notes that the veteran maintains 
that his service-connected psychiatric disability is 
manifested by social and industry impairment approximating 
the criteria for a 70 percent disability evaluation.

The record shows that entitlement to a TDIU was established 
effective April 30, 1995, based on the aggregate disability 
due to multiple service-connected disabilities in combination 
with the service-connected psychiatric disability.  Such 
finding of total unemployability due to impairment associated 
with service connected disabilities is supported by a GAF 
score of 40 of record (contemplates inability to work) that 
was based upon the veteran's psychiatric disability in 
combination with hiatal hernia, back strain and esophageal 
spasms.  

The Board points out that in evaluating entitlement to 
increased ratings for service-connected disability the Board 
may not consider impairment associated with either other 
service-connected disability or nonservice-connected 
disability.  38 C.F.R. § 4.14 (2000).  

Significantly, the Board notes that a recent opinion from a 
VA psychiatric examiner shows that the veteran's service-
connected psychiatric symptomatology may not be distinguished 
from any coexisting characterological or personality disorder 
traits.

Importantly, the Board notes that the evidence of record both 
prior to and following November 7, 1996, shows that the 
veteran's service-connected psychiatric disability under the 
previous rating criteria is manifested by a long history of 
ongoing symptoms with exacerbations of depression, anxiety, 
detachment with isolation tendencies, lethargy, paranoid 
cognitions, irritability, restlessness, loss of interest and 
restricted affect more nearly approximating severe social and 
industrial impairment.

The Board points out that the competent medical evidence 
fails to demonstrate psychiatric symptomatology that meets or 
more nearly approximates the criteria for a 100 percent 
schedular rating encompassing virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of profound retreat from 
mature behavior; or demonstrable inability to obtain or 
retain employment.  

The Board notes that the competent medical evidence of record 
establishes that the veteran's unemployability status is due 
to multiple service connected physical disabilities in 
combination with service-connected psychiatric disability as 
opposed to impairment solely due to the service-connected 
psychiatric disability.  The Board may not consider 
impairment due to coexisting physical disabilities when 
considering entitlement to an increased evaluation for the 
service-connected psychiatric disability.  38 C.F.R. § 4.14.

Also, the Board points out that the veteran's isolation 
tendencies fall short of virtual isolation in the community.  
The record shows that he regularly attends college and finds 
driving his car is a source of freedom from stress.  He also 
visits family in the Philippines.




The overwhelming evidence of record fails to suggest service-
connected psychiatric disability productive of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of profound retreat from mature behavior.  Thus, 
the previous criteria for rating psychiatric disorders at the 
70 percent level adequately compensate the veteran not only 
prior to, but subsequent to the effective date of the revised 
criteria.

The medical record from November 7, 1996, the effective date 
of the revised criteria, lacks competent medical evidence of 
service-connected psychiatric disability productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The Board recognizes that the record contains GAF scores of 
60 indicative of moderate disability; however, the Board may 
not overlook the fact that psychiatric examiners have 
referred to the long history of ongoing and persistent nature 
of the veteran's psychiatric disposition as severe in nature.  

In view of the relative equipoise nature of the evidence the 
benefit of the doubt must be found in the veteran's favor.  
The Board finds the evidentiary record supports the 
assignment of no more than the next higher evaluation of 70 
percent for the veteran's psychiatric disability under the 
previous criteria which are more favorable to him.

In this regard, after reviewing the evidence of record 
presented in this case, the Board finds that the veteran's 
service-connected psychiatric disability has not been shown 
to be more or less than 70 percent disabling during any 
period when service connection has been in effect.  See 
Fenderson.


ORDER

Entitlement to an initial evaluation of 70 percent for 
dysthymic disorder, somatization disorder with anxiety 
neurosis is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

